Title: From George Washington to Marinus Willett, 29 August 1783
From: Washington, George
To: Willett, Marinus


                        
                            Dr Sir
                            Rocky Hill near Princeton Augt 29th 1783.
                        
                        I have been duly favoured with your Letter of the 15th covering the extract of a Letter from Lt Colo.
                            Depeyster and the Copy of a Letter from Brigr Genl McLean. I have also just heard of the return of the Baron Steuben,
                            without having been able to accomplish the business of his Mission. In consequence of which and of the advanced season of
                            the Year, I have judged it impossible to take possession of the Western Posts this fall, and have directed the movement of
                            the Troops and Stores to be suspended accordingly. Nothing now remains to be done but the prosecution of the Works, of
                            clearing the land and Water Communication of making Sluices (if you have time) in the Wood Creek and of erecting the
                            Buildings at Fort Schuyler, which were formerly agreed upon, and which I wish you would still take the trouble of having
                            completed. I am Dr Sir With great esteem &c.
                        
                            G. Washington
                        
                    